Filed 8/9/17




         IN THE SUPREME COURT OF CALIFORNIA


JAIME A. SCHER et al.,                )
                                      )
           Plaintiffs and Appellants, )
                                      )                             S230104
           v.                         )
                                      )                       Ct.App. 2/3 B235892
JOHN F. BURKE et al.,                 )
                                      )                      Los Angeles County
           Defendants and Appellants. )                    Super. Ct. No. BC415646
____________________________________)


                             MODIFICATION OF OPINION

THE COURT:
         It is ordered that the opinion filed herein on June 15, 2017, and appearing at 3
Cal.5th 136, is modified as follows:
         Part IV of the opinion, appearing on page 150, is modified so that the sentence
reads:

         We affirm the Court of Appeal’s judgment remanding the case to the trial court
         with directions to enter judgment in favor of defendants.

         This modification does not affect the judgment.

         Plaintiffs’ petition for rehearing is denied.